
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6



PARKING FACILITY LEASE

between

VALVINO LAMORE, LLC,

Landlord

and

WYNN LAS VEGAS, LLC,

Tenant

Dated October 21, 2002


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

SECTION 1   DEMISED PREMISES   1
SECTION 2
 
TERM
 
1
SECTION 3
 
RENT
 
2
SECTION 4
 
INTENTIONALLY OMITTED
 
2
SECTION 5
 
FINANCING
 
2
SECTION 6
 
USE OF STALLS
 
2
SECTION 7
 
ALTERATIONS AND IMPROVEMENTS
 
3
SECTION 8
 
UTILITIES
 
3
SECTION 9
 
TAXES
 
2
SECTION 10
 
INTENTIONALLY OMITTED
 
4
SECTION 11
 
MAINTENANCE AND REPAIRS
 
4
SECTION 12
 
LIENS
 
4
SECTION 13
 
INSURANCE
 
4
SECTION 14
 
DESTRUCTION OF THE PARKING FACILITY; CONDEMNATION
 
5
SECTION 15
 
INDEMNIFICATION
 
5
SECTION 16
 
SUBORDINATION
 
6
SECTION 17
 
ASSIGNMENT AND SUBLETTING
 
6
SECTION 18
 
LEASEHOLD FINANCING
 
7
SECTION 19
 
INTENTIONALLY OMITTED
 
12
SECTION 20
 
INTENTIONALLY OMITTED
 
12
SECTION 21
 
ESTOPPEL CERTIFICATE
 
12
SECTION 21
 
EXPENDITURES
 
12
SECTION 23
 
DEFAULT
 
13
SECTION 24
 
MISCELLANEOUS
 
14

i

--------------------------------------------------------------------------------




PARKING FACILITY LEASE


        THIS PARKING FACILITY LEASE (this "Lease") is entered into as of the
21st day of October, 2002 by and between Valvino Lamore, LLC, a Nevada limited
liability company ("Landlord"), and Wynn Las Vegas, LLC, a Nevada limited
liability company ("Tenant").


WITNESSETH:


        WHEREAS, Tenant owns good and marketable title in and to the parcel of
real property described on Exhibit "A" annexed hereto ("Tenant's Property") upon
which Tenant intends to construct and develop a first class luxury hotel and
destination casino resort (the "Hotel"); and

        WHEREAS, Landlord owns good and marketable title in and to the 20-acre
parcel of real property adjacent to Tenant's Property and described on
Exhibit "B" annexed hereto ("Landlord's Property"); and

        WHEREAS, Landlord desires to lease to Tenant and Tenant desires to lease
from Landlord up to 1,317 parking stalls (the "Stalls") in the parking structure
(the "Parking Facility") currently located on the north side of Landlord's
Property, as described and depicted on Exhibit "C" annexed hereto, together with
the right of access to the Parking Facility over the portion of the Landlord's
Property described on Exhibit C-1 (the "Access Area") (the Stalls and Access
Area are referred to herein as the "Premises"), all upon the terms and
conditions hereinafter set forth.

        NOW, THEREFORE, in consideration of the terms, covenants, conditions and
provisions hereinafter set forth and other good and valuable consideration, it
is hereby mutually agreed by and between Landlord and Tenant as follows:


SECTION 1
DEMISED PREMISES


        Landlord hereby leases to Tenant and Tenant hereby leases from Landlord,
the Premises, together with all and singular improvements, appurtenances,
rights, privileges, and easements thereunto appertaining during the Lease Term
and subject to the terms and conditions herein contained.


SECTION 2
TERM


        2.1  The term of the Lease (the "Lease Term") and payment of Rent (as
defined in Section 3.1 hereof) shall commence (the "Commencement Date") on
October 21, 2002, and shall continue for a period of thirty (30) years
thereafter (the "Initial Term") unless terminated earlier as elsewhere herein
provided. Following the release of Landlord's Property from the lien or liens of
that certain First Trust Deed (as defined and described on Schedule I attached
hereto) and that certain Second Trust Deed (as defined and described on
Schedule I attached hereto) (collectively, the "Deeds of Trust"), Tenant may
terminate this Lease on thirty (30) days' written notice to Landlord. Provided,
however, that Tenant shall not exercise its right to terminate until on or after
the date (the "Termination Option Date") that it is permitted to do so pursuant
to the provisions of the Credit Agreement and the Mortgage Notes Indenture (as
defined and described on Schedule 1 attached hereto).

        2.2  In the event Tenant is not then in default of its obligations
hereunder beyond any applicable cure period and this Lease has not previously
been terminated, after the expiration of the Initial Lease Term, the Lease Term
shall continue on a month-to-month basis upon the same terms and conditions as
are set forth in this Lease. At any time during any extension of the Initial
Lease Term, Tenant may terminate the Lease by delivering written notice no later
than ten (10) days prior to the expiration of any thirty (30) day extension
period. In the event that such notice is not given within such time period, the
Lease shall continue in effect.

1

--------------------------------------------------------------------------------


        2.3  Upon the expiration or sooner termination of the Lease Term, Tenant
shall cease to have the right to use the Premises.


SECTION 3
RENT


        3.1  During the Lease Term, Tenant shall pay as monthly rent for the
Premises the sum of One Dollar ($1.00) per month (the "Rent"). The Rent shall be
due and payable in advance on the first (1st) day of each month.

        3.2  All rents and other monies required to be paid by Tenant hereunder
shall be paid to Landlord without deduction or offset, prior notice or demand,
in lawful money of the United States of America, at the address of Landlord and
set forth in Section 24.5 or at such other place as Landlord may from time to
time designate in writing.

        3.3  If Tenant fails to pay, when due and payable, any Rent or any other
amounts or charges to be paid by Tenant hereunder within ten (10) days after
written notice from Landlord that the amount is past due, such unpaid amounts
shall bear interest from the due date thereof to the date of payment at a rate
equal to the prime rate of interest last ascertained by the Commissioner of
Financial Institutions of the State of Nevada pursuant to Nevada Revised
Statutes 99.040, plus five (5) percentage points (the "Default Rate").


SECTION 4
[INTENTIONALLY OMITTED]



SECTION 5
FINANCING


        Landlord may obtain loans from time to time from third parties to
finance acquisition and development of Landlord's and its Affiliates' real
property, including Landlord's Property. For purposes of this Lease, an
"Affiliate" of a party shall mean any person or entity (a) that is owned or
controlled by the party, (b) that owns or controls the party, (c) that is owned
or controlled by a person or entity that owns or controls the party, (d) that
owns or controls an Affiliate of the party, or (e) that is owned or controlled
by an Affiliate of the party. As used in this definition, the words "owns" or
"owned" refer to the ownership of twenty percent (20%) or more of the equity
interest in the person or entity so owned, regardless of the manner of
ownership. Also, as used in this definition, ownership or control may be direct
or indirect. By its execution of this Lease, Tenant (i) acknowledges and
consents to Landlord's collateral assignment of its rights hereunder to its and
its Affiliates' lenders including the beneficiaries under the Deeds of Trust
(collectively "Lenders"); (ii) acknowledges and affirms Tenant's agreement to
attorn performance obligations to the benefit of Lenders in the same manner as
it would with respect to Landlord if any such Lender exercises its rights under
any collateral assignment from Landlord; and (iii) agrees to execute such
separate consents and acknowledgements to and of Landlord's collateral
assignment of this Lease to such third party Lenders. Any Lender or its
successor which acquires the Parking Facility (through foreclosure on Landlord's
Property or deed in lieu of foreclosure) shall not disturb Tenant's lease of the
Stalls or any other portion of the Premises and shall respect Tenant's rights
under this Lease.


SECTION 6
USE OF STALLS


        6.1  The Stalls are leased to Tenant solely for the purpose of
facilitating Hotel employee parking and, from time to time as reasonably
necessary, overflow customer parking for Hotel special events. Tenant shall not
use or suffer to be used the Stalls, or any portion of the Parking Facility, for
any other

2

--------------------------------------------------------------------------------

purpose or purposes whatsoever, without Landlord's prior written consent, which
consent may be withheld in Landlord's absolute discretion.

        6.2  The parties acknowledge that Tenant's use of the Stalls and the
Parking Facility for Hotel employees is nonexclusive and that Landlord and its
Affiliates shall have the right to use the Parking Facility, as reasonably
necessary, to accommodate the parking requirements of their respective business
operations. Provided, however, that Landlord agrees to limit the use of the
Parking Facility by others so as not to deprive Tenant of the number of Stalls
granted to Tenant hereunder.


SECTION 7
ALTERATIONS AND IMPROVEMENTS


        Landlord agrees that it shall not make any material alterations,
improvements or changes in or to the Stalls, the Parking Facility or the Access
Area which would materially interfere with Tenant's use of the Stalls.


SECTION 8
UTILITIES


        Landlord shall be responsible for the cost and expense of installing any
utilities for the Parking Facility.


SECTION 9
TAXES


        Prior to the opening of the Hotel for business, Landlord will, at
Landlord's own cost and expense, bear, pay, and discharge prior to delinquency,
all real estate taxes, assessments, sewer rents, water rents and charges,
duties, impositions, license and permit fees, charges for public utilities of
any kind, payments and other charges of every kind and nature whatsoever,
ordinary or extraordinary, foreseen or unforeseen, general or special, which
shall, pursuant to present or future law or otherwise, during such period, have
been or be levied, charged, assessed, or imposed upon, or become due and payable
out of or for, or become or have become a lien on the Premises. After the
opening of the Hotel for business, all such items shall be paid by Tenant.
Provided, however, that for such part of the Lease Term, if any, as the Premises
are not separately assessed but are included as part of Landlord's Property for
computation of real property taxes and assessments, or are separately assessed
but the taxes attributable thereto are billed to Landlord, then Tenant's share
of taxes shall be an amount equal to eleven and two-tenths percent (11.2%) of
the total assessments for Landlord's Property; provided further that following
the release of the liens of the Deeds of Trust, Landlord and Tenant shall either
create a tax parcel for the Premises separate from the remainder of Landlord's
Property, or equitably adjust the percentage of property taxes payable by Tenant
for the Premises following adjustments in assessments for Landlord's Property
attributable to construction or demolition activity on Landlord's Property other
than the Premises. All taxes payable by Tenant hereunder shall be paid to
Landlord, as the case may be, on the later of (a) ten (10) days before such tax
becomes delinquent or (b) ten (10) days after Landlord, or the taxing authority,
notifies Tenant that a payment is due. Subject to any reimbursement due from
Tenant as provided herein, Landlord shall be responsible for timely payment of
all assessments on Landlord's Property. In the event Landlord fails to timely
pay any such assessment, Tenant may, but is not obligated to pay such assessment
directly to the taxing authority and pursue reimbursement of Landlord's share of
such assessment from Landlord. Upon the termination of this Lease, Landlord
shall promptly reimburse Tenant for any amounts paid by Tenant pursuant hereto
attributable to the period of time following such termination. All amounts
payable pursuant hereto shall be prorated on the basis of a 365-day year.

3

--------------------------------------------------------------------------------



SECTION 10
[INTENTIONALLY OMITTED]



SECTION 11
MAINTENANCE AND REPAIRS


        Prior to the opening of the Hotel for business, Landlord shall keep and
maintain in good order, condition and repair (including any such replacement and
restoration as is required for that purpose) the Premises and every part thereof
and any and all appurtenances thereto wherever located, including, without
limitation, all repairs and replacements, structural and nonstructural, foreseen
and unforeseen, which are necessary to maintain and preserve the Premises in
good condition. All repairs shall be made in accordance with all laws, promptly,
efficiently, and in good workmanlike manner. After the opening of the Hotel for
business, such obligations shall be borne by Tenant.


SECTION 12
LIENS


      12.1  Tenant, at all times, whether by bond or otherwise, shall keep
Landlord, the Premises, and the leasehold estate created by this Lease free and
clear from any claim, lien or encumbrance, tax lien or levy, mechanic's lien,
attachment, garnishment or encumbrance arising directly or indirectly from any
obligation, action or inaction of Tenant whatsoever, except to the extent
permitted under Sections 17 and 18 below and except for "Permitted Liens" as
defined in the Credit Agreement (as that term is defined in the First Trust
Deed) and the Mortgage Notes Indenture (as that term is defined in the Second
Trust Deed).

      12.2  Tenant shall, within ten (10) days of the filing of any lien that is
not permitted under Section 12.1 above, either pay or satisfy the same in full
and procure the discharge thereof or commence an action to discharge the same,
fully bond such lien, and diligently prosecute such action, or shall cause
Tenant's contractor to do the same.


SECTION 13
INSURANCE


      13.1  Landlord will, at its sole cost and expense, maintain in full force
and effect:

        (a)  a policy of comprehensive or commercial general liability insurance
issued by an insurance carrier approved by Landlord, insuring against loss,
damage or liability for injury or death to persons and loss or damage to
property occurring from any cause whatsoever in connection with the Parking
Facility. Tenant shall be named as an additional insured under each such policy
of insurance; with a combined single limit for bodily injury and property damage
of not less than two million ($2,000,000) per occurrence and five million
($5,000,000) in the aggregate;

        (b)  a standard form of all-risk, commercial property insurance with
extended coverage insurance covering leasehold improvements, furniture, fixtures
and equipment, and personal property located in or on the Parking Facility. Such
insurance shall be in an amount equal to the current replacement value of the
property required to be insured.

      13.3  Tenant shall not use or occupy, or permit the Stalls or the Parking
Facility or the Access Area to be used or occupied, in a manner that will make
void any insurance then in force.

      13.4  Landlord and Tenant hereby waive any and all rights of recovery from
the other party and its officers, agents and employees for any loss or damage,
including consequential loss or damage, caused by any peril or perils (including
negligent acts) that are caused by or result from risks insured against under
any form of insurance policy.

4

--------------------------------------------------------------------------------


      13.5  Each policy of insurance provided for in this Section 13 shall
contain an express waiver of any and all rights of subrogation thereunder
whatsoever against the other party, its officers, directors, agents and
employees.

      13.6  All of the provisions of this Section 13 are subject to, and shall
be modified as reasonably necessary to be consistent with, the requirements of
the Credit Agreement and the Mortgage Notes Indenture.


SECTION 14
DESTRUCTION OF THE PARKING FACILITY; CONDEMNATION


      14.1  During the period prior to the earlier to occur of the expiration of
the Initial Lease Term or the Termination Option Date or the opening of the
Hotel, should any portion of the Premises be destroyed ("Damaged") by any cause
whatsoever and provided that restoration is permitted under the Credit Agreement
and the Mortgage Notes Indenture, Landlord shall restore the Premises. Following
the opening of the Hotel but prior to the earlier to occur of the expiration of
the Initial Lease Term or the Termination Option Date, should any portion of the
Premises be Damaged by any cause whatsoever and provided that restoration is
permitted under the Credit Agreement and the Mortgage Notes Indenture, Tenant
shall restore the Premises so Damaged. After the earlier to occur of the
expiration of the Initial Lease Term or the Termination Option Date, should the
Premises be Damaged, Tenant may elect either to terminate this Lease or request
that Landlord restore the Premises by delivery of written notice to Landlord
within thirty (30) days after the casualty event giving rise to the Damage. If
Tenant fails to give timely notice of Tenant's election, or if after making a
timely election Landlord refuses to restore the Premises, this Lease shall
terminate at the end of the calendar month following the calendar month in which
such casualty event shall have occurred. If either Landlord or Tenant is
required to restore the Premises during the Initial Lease Term or if following
the Initial Lease Term Tenant requests Landlord to restore the Premises, and if
Landlord, in its sole and absolute discretion, agrees to restore the Premises,
the following provisions shall apply: After any such casualty and during the
reconstruction period, Rent shall continue to accrue and be payable as if such
event of destruction had not occurred. Landlord or Tenant, as the case may be,
shall reconstruct the Damaged improvements with all reasonable diligence
(allowing for adjustment and collection of insurance proceeds, licensing,
permitting, and approvals). No Damage to the Premises by fire, windstorm, or any
other casualty shall entitle Tenant to violate any of the provisions of this
Lease.

      14.2  Should the whole of the Premises be condemned or taken by a
competent authority for any public or quasi-public purpose, then this Lease
shall terminate upon such taking. If such portion of the Parking Facility is
condemned or taken such that the remaining number of Stalls thereof will not be
reasonably adequate to accommodate the parking requirements of Hotel employees,
as determined by Tenant in its sole and absolute discretion, Tenant shall have
the option to terminate this Lease by notifying Landlord of such election in
writing within twenty (20) days after such taking. If by such condemnation and
taking a portion of the Parking Facility is taken and the remaining part thereof
is suitable for the purposes for which Tenant has leased the Stalls, as
determined by Tenant in its sole and absolute discretion, this Lease shall
continue in full force and effect.


SECTION 15
INDEMNIFICATION


        Tenant ("Indemnitor") hereby covenants and agrees to indemnify, defend,
save and hold Landlord and other users of the Parking Facility (collectively
"Indemnitee"), the Parking Facility, the Access Area, Landlord's Property and
the leasehold estate created by this Lease free, clear and harmless from any and
all liability, loss, costs, expenses (including attorneys' fees), judgments,
claims, liens and demands of any kind whatsoever in connection with, arising out
of, or by reason of any act, omission, or negligence of Indemnitor, its agents,
employees, servants, contractors, subtenants or licensees while

5

--------------------------------------------------------------------------------


in, upon, about, or in any way connected with, Landlord's Property, the Access
Area, the Parking Facility or the Stalls or arising from any accident, injury or
damage, howsoever and by whomsoever caused, to any person or property
whatsoever, occurring in, upon, about or in any way connected with Landlord's
Property, the Premises or any portion thereof other than as a result of the
intentional or negligent acts of Indemnitee.


SECTION 16
SUBORDINATION


        Tenant agrees upon request of Landlord to subordinate this Lease and its
rights hereunder to the lien of any mortgage, deed of trust or other
encumbrance, together with any renewals, extensions or replacements thereof now
or hereafter placed, charged or enforced against Landlord's Property, or any
portion thereof including the Premises, and to execute and deliver at any time,
and from time to time, upon demand by Landlord, such documents as may be
reasonably required to effectuate such subordination within ten (10) days after
receiving such documents, provided that in connection with such subordination
agreement Landlord's lender agrees to provide a non-disturbance agreement for
the benefit of Tenant in form and substance reasonably acceptable to Tenant and
its Lenders.


SECTION 17
ASSIGNMENT AND SUBLETTING


      17.1  Except as otherwise set forth herein, Tenant shall not assign,
mortgage, pledge, hypothecate or encumber this Lease nor the leasehold estate
hereby created or any interest herein, or sublet the Stalls or any of them, or
license the use of all or any portion of the Premises without the prior written
consent of Landlord, which consent may be withheld in Landlord's sole
discretion. Provided, however, Tenant shall have the right to assign this Lease
to any successor-in-interest to the Hotel and, upon such assignment Tenant shall
be relieved from any further obligation hereunder. The restriction or limitation
on use of the Premises shall continue to apply to any subtenant or assignee
hereunder. Any consent by Landlord to any act requiring consent pursuant to this
Section 17.1 shall not constitute a waiver of the necessity for such consent to
any subsequent act. Tenant shall pay all reasonable costs, expenses and
reasonable attorneys' fees that may be incurred or paid by Landlord in
processing, documenting or administering any request of Tenant for Landlord's
consent required pursuant to this Section 17.1.

      17.2  Landlord may reasonably require that each proposed assignee or
sublessee agree, in a written agreement satisfactory to Landlord, to assume and
abide by all the terms and provisions of this Lease, including those which
govern the permitted uses of the Premises.

      17.3  In the absence of an express agreement in writing to the contrary
executed by Landlord, no assignment, mortgage, pledge, hypothecation,
encumbrance, subletting or license hereof or hereunder shall act as a release of
Tenant from any of the provisions, covenants and conditions of this Lease on the
part of Tenant to be kept and performed.

      17.4  Notwithstanding anything to the contrary contained herein, Tenant
may encumber Tenant's leasehold estate under this Lease to secure financing of
any indebtedness or any obligations of Tenant or any Affiliate of Tenant, in
such amount and on such terms as Tenant may determine appropriate in its
discretion, and Landlord hereby agrees to effect such amendments and
modifications of this Lease as may be required by the obligee of such
indebtedness or obligations to make this Lease "financeable" and to execute and
deliver to such obligee such documents and instruments as such obligee may
require in connection therewith; provided, however, that Landlord shall have no
obligation to agree to any amendments or modifications or to execute any
documents or instruments that require Landlord to subordinate its fee interest
to the lien of any such encumbrance or to extend the term of this Lease or
decrease the obligation of Landlord hereunder.

6

--------------------------------------------------------------------------------



SECTION 18
LEASEHOLD FINANCING


        18.1    Leasehold Mortgage Permitted.    Nothing in this Lease shall be
construed as restricting in any manner the right of Tenant, from time to time,
or at any time, to create one or more liens on, or encumber, by mortgage, deed
of trust or trust deed in the nature of a mortgage (each, a "Leasehold
Mortgage") the leasehold interest of Tenant in the Premises, and subject to the
restrictions and limitations contained in any such instrument as to further
conveyances, transfers and assignments, Tenant will have the right at any time,
and from time to time, to convey, transfer and assign its interest under this
Lease to a mortgagee, trustee or beneficiary, of its designee (each "Leasehold
Mortgagee"), under a Leasehold Mortgage given to secure any note or other
obligation of Tenant or an Affiliate thereof.

        18.2    Certain Benefits to Leasehold Mortgage.    If Tenant shall
execute any Leasehold Mortgage, then, in such event and so long as such
Leasehold Mortgage shall constitute a lien or encumbrance against the leasehold
estate of Tenant hereunder, the following provisions shall apply:

        18.2.1    Amendment of Lease.    No agreement by Landlord and Tenant for
the assignment, cancellation, surrender, acceptance of surrender or termination,
modification or amendment of this Lease shall be effective as to any Leasehold
Mortgagee without the written consent of such Leasehold Mortgagee. If the
Leasehold Mortgagee whose lien has first priority consents to an amendment, any
Leasehold Mortgagee of a junior lien on the Premises will not unreasonably
withhold its consent to such amendment.

        18.2.2    Exercise of Section 365(h)(i) Rights.    Landlord agrees, for
the benefit of such Leasehold Mortgagee, that the right of election arising
under Section 365(h)(i) of the Bankruptcy Code shall be exercised by the most
senior Leasehold Mortgagee at such time and not by Tenant. Any attempted
exercise by Tenant of such right of election in violation hereof shall be void.

        18.2.3    Loss Payee.    The name of each such Leasehold Mortgagee shall
be added to the "Loss Payable Endorsement" of any and all insurance policies
required to be carried by Tenant under this Lease.

        18.2.4    Proceeds of Casualty and Condemnation.    Notwithstanding
anything in this Lease to the contrary, in the event of any casualty to or
condemnation of the Premises or any portion thereof, the Leasehold Mortgagees
shall be entitled to receive all insurance proceeds and/or condemnation awards
as their interests appear (up to the amount of the indebtedness secured by the
Leasehold Mortgage) otherwise payable to Tenant or Landlord or both and apply
them in accordance with the Leasehold Mortgage and shall have the right, but not
the obligation, to restore the Premises.

        18.2.5    Merger.    If Tenant shall acquire fee title, or any other
estate, title or interest in the Premises which is the subject of this Lease, or
any part thereof, or if the leasehold estate created by this Lease, or any
portion thereof, shall be assigned, sold or otherwise transferred to the owner
of such fee title or other estate, title or interest in the Premises which is
the subject of this Lease, then in either such event, upon the election of the
Leasehold Mortgagee first in priority expressly made in writing at any time
thereafter, each Leasehold Mortgage shall attach to and be a lien upon such fee
title and/or other estate so acquired (but only as the same pertains to the
Premises), and such fee title and/or other estate so acquired shall be
considered as mortgaged, assigned and conveyed to each Leasehold Mortgagee and
the lien of each such Leasehold Mortgage shall be spread to cover such estate
with the same force and effect as though specifically mortgaged, assigned or
conveyed in such Leasehold Mortgage (and upon request of any Leasehold
Mortgagee, either or both Landlord and Tenant shall execute further mortgages,
assignments of leases and rents, amendments to documents and instruments as such
Leasehold Mortgagee may reasonably

7

--------------------------------------------------------------------------------




require for such purpose); provided, however, that notwithstanding the
foregoing, if and so long as any of the indebtedness secured by any such
Leasehold Mortgage shall remain unpaid, unless the Leasehold Mortgagee
thereunder shall otherwise in writing expressly consent, the fee title to the
Premises which is the subject of this Lease and the leasehold estate created by
this Lease shall not merge but shall always be kept separate and distinct,
notwithstanding the union of said estates either in Landlord or in Tenant, or in
a third party, by purchase or otherwise. Nothing in this Section 18.2.5 shall be
deemed to subordinate or require Landlord to subordinate the fee interest of
Landlord in the Premises to the lien of any Leasehold Mortgage.

        18.2.6    Right of Entry.    Each Leasehold Mortgagee shall have the
right to enter upon the Premises at any time for any purpose, including curing
any defaults by Tenant under this Lease, and Landlord hereby agrees to accept
performance and compliance by any such Leasehold Mortgagee of any covenants,
agreements, provisions, conditions and limitations on Tenant's part to be kept,
observed or performed hereunder, with the same force and effect as though kept,
observed and performed by Tenant. Any default by Tenant that is not susceptible
to being cured by a Leasehold Mortgagee shall be deemed waived by Landlord.

        18.2.7    Notice to Tenant.    Landlord shall serve Tenant with notice
if Landlord files, or has filed against it, a petition under chapters 7 or 11 of
the Bankruptcy Code. Such notice shall be served within twenty-four (24) hours
of such filing. Landlord shall, upon serving Tenant with any notice of (1) a
bankruptcy fling as herein described, (2) default pursuant to the provisions of
this Lease, or (3) a matter on which Landlord may predicate or claim a default,
at the same time serve a copy of such notice upon every Leasehold Mortgagee that
has provided Landlord with notice of its identity and address, and no such
notice by Landlord to Tenant hereunder shall have been deemed duly given unless
and until a copy thereof has been so served on every such Leasehold Mortgagee.

        18.2.8    Termination.    Anything contained in this Lease to the
contrary notwithstanding, if any default shall occur which entitles Landlord to
terminate this Lease, or to exercise any other rights, powers or remedies
available to it under this Lease, Landlord shall have no right to terminate this
Lease or to exercise any of such rights, powers or remedies unless following the
expiration of the period of time given Tenant to cure such default (or the act
or omission which gave rise to such default), Landlord shall notify every
Leasehold Mortgagee of Landlord's intent to so terminate or exercise any such
rights, powers or remedies ("Default Notice") at least (x) sixty (60) days in
advance of the proposed effective date of such termination, or exercise of any
rights, powers or remedies if such default is capable of being cured by the
payment of money, and (y) ninety (90) days in advance of the proposed effective
date of such termination, or exercise of any such rights, powers or remedies if
such default is not capable of being cured by the payment of money ("Default
Notice Period"). The provisions of Subsection 18.2.9 below shall apply if during
such thirty (60) or ninety (90) day Default Notice Period, any Leasehold
Mortgagee shall notify Landlord of such Leasehold Mortgagee's desire to nullify
such notice (the "Nullification Notice").

        18.2.9    Procedure on Default.    

        (a)  If Landlord shall elect to terminate this Lease or obtain
possession of the Premises by reason of any default of Tenant, and a Leasehold
Mortgagee shall have delivered the Nullification Notice set forth in
Subsection 18.2.8, the specified date for the termination of this Lease as fixed
by Landlord in its Default Notice or for the obtaining of possession shall be
extended for a period of six (6) months, provided that such Leasehold Mortgagee
shall, during such six (6) month period:

        (1)  pay or cause to be paid the monetary obligations of Tenant under
this Lease as the same become due, and continue its good faith efforts to
perform all of Tenant's other obligations under this Lease, excepting
(i) obligations of Tenant to satisfy or otherwise

8

--------------------------------------------------------------------------------

discharge any lien, charge or encumbrance against Tenant's interest in this
Lease or the Premises junior in priority to the lien of the mortgage held by
such Leasehold Mortgagee and (ii) past non-monetary obligations then in default
and not reasonably susceptible of being cured by such Leasehold Mortgagee
(including by reason of a bankruptcy stay or if possession of the Premises is
required in order to cure such default); provided that Leasehold Mortgagee may
offset amounts it expends to cure any defaults by Landlord under this Lease; and

        (2)  if not enjoined or stayed, take steps to acquire or sell Tenant's
interest in this Lease by foreclosure of the Leasehold Mortgage or other
appropriate means and prosecute the same to completion with due diligence.

        (b)  If at the end of such six (6) month period such Leasehold Mortgagee
is complying with Subsection 18.2.9(a) then this Lease shall not then terminate,
and the time for completion by such Leasehold Mortgagee of its proceedings shall
continue so long as such Leasehold Mortgagee is enjoined or stayed and
thereafter for so long as such Leasehold Mortgagee proceeds to complete steps to
acquire or sell Lessee's interest in this Lease by foreclosure of the Leasehold
Mortgage or by other appropriate means with reasonable diligence. Nothing in
this Subsection 18.2.9, however, shall be construed to extend this Lease beyond
the original term thereof or to require a Leasehold Mortgagee to continue such
foreclosure proceedings after the default has been cured. If the default shall
be cured and the Leasehold Mortgagee shall discontinue such foreclosure
proceedings, this Lease shall continue in full force and effect as if Tenant had
not defaulted under this Lease.

        (c)  If a Leasehold Mortgagee is complying with Subsection 18.2.9(a) of
this Section, then upon the acquisition of Tenant's estate herein by such
Leasehold Mortgagee or its designee or any other purchaser at a foreclosure sale
or otherwise (and the discharge of any lien, charge or encumbrance against the
Tenant's interest in this Lease or the demised premises which is junior in
priority to the lien of the Leasehold Mortgage held by such Leasehold Mortgagee
and which the Tenant is obligated to satisfy and discharge by reason of the
terms of this Lease) this Lease shall continue in full force and effect as if
Tenant had not defaulted under this Lease.

        18.2.10    Receiver.    A Leasehold Mortgagee shall have the right after
institution of foreclosure proceedings to apply to the court for the appointment
of a receiver of the Premises. In the event foreclosure proceedings have been
instituted, any money held by Landlord which becomes payable to Tenant shall be
payable upon demand to such Leasehold Mortgagee as the interest of such
Leasehold Mortgagee may appear when the same so becomes payable to Tenant. If
Landlord shall at any time be in doubt as to whether such monies are payable to
such Leasehold Mortgagee or to Tenant, Landlord may pay such monies into court
and file an appropriate action of interpleader in which event all of Landlord's
costs and expenses (including attorneys' fees) shall first be paid out of the
proceeds so deposited.

        18.2.11    No Assumption.    For purposes of this Subsection 18.2.11,
the making of a Leasehold Mortgage shall not be deemed to constitute an
assignment or transfer of this Lease or of the leasehold estate hereby created,
nor shall any Leasehold Mortgagee, as such, be deemed to be an assignee or
transferee of this Lease or of the leasehold estate hereby created, so as to
require such Leasehold Mortgagee, as such, to assume the performance of any of
the terms, covenants or conditions on the part of Tenant to be performed
hereunder, but the purchaser at any sale of this Lease and of the leasehold
estate hereby created in any proceedings for the foreclosure of any Leasehold
Mortgage, or the assignee or transferee of this Lease and of the leasehold
estate hereby created under any instrument of assignment or transfer in lieu of
the foreclosure of any Leasehold Mortgage, shall be deemed to be an assignee or
transferee within the meaning of this

9

--------------------------------------------------------------------------------




Subsection 18.2.11 and shall be deemed to have agreed to perform all of the
terms, covenants and conditions on the part of Tenant to be performed hereunder
arising and accruing from and after the date of such purchase and assignment,
but only for so long as such purchaser or assignee is the owner of the leasehold
estate.

        18.2.12    Successive Sales.    Any Leasehold Mortgagee or other
acquiror of the leasehold estate of Tenant pursuant to foreclosure, assignment
in lieu of foreclosure or-other proceedings may, upon acquiring Tenant's
leasehold estate, without further consent of Landlord, sell and assign the
leasehold estate so acquired on such terms and to such persons or organizations
as are acceptable to such Leasehold Mortgagee or acquiror and thereafter be
relieved of all obligations under this Lease; provided that such assignee has
delivered to Landlord its written agreement to be bound by all of the provisions
of this Lease from and after the date of such assignment.

        18.2.13    Leasehold Mortgagee Need Not Cure Specified
Defaults.    Nothing herein contained shall require any Leasehold Mortgagee or
its designee as a condition to the exercise of its rights hereunder to cure any
default of Tenant not reasonably susceptible of being cured by such Leasehold
Mortgagee or its designee.

        18.2.14    Lease Proceedings.    Landlord shall give each Leasehold
Mortgagee that has provided Landlord with notice of its interest and address,
prompt notice of any arbitration or legal proceedings between Landlord and
Tenant involving this Lease. Each Leasehold Mortgagee shall have the right to
intervene in any such proceedings and be made a party to such proceedings, and
the parties hereto do hereby consent to such intervention. In the event that any
Leasehold Mortgagee shall not elect to intervene or become a party to any such
proceedings, Landlord shall give such Leasehold Mortgagee notice of, and a copy
of any award or decision made in any such proceedings, which shall be binding on
all Leasehold Mortgagees not intervening after receipt of notice of arbitration.
Tenant agrees that each Leasehold Mortgagee shall also have the right to
intervene in, and be made a party to, any such proceedings.

        18.2.15    Future Leasehold Mortgage: Amendment of Lease.    

        (a)  Notwithstanding anything in this Lease to the contrary, each
Leasehold Mortgagee shall have the right (if it has such right under its loan
documents) to restrict, limit or prohibit the execution of any other Leasehold
Mortgage junior in priority to the lien of such senior Leasehold Mortgage, or,
in the event of the execution of any such junior Leasehold Mortgage, to
accelerate or increase the interest rate under the indebtedness secured by such
senior Leasehold Mortgage; and

        (b)  In the event of a Leasehold Mortgage (each, a "Successor Leasehold
Mortgage") the proceeds of which are used to pay off in its entirety the
indebtedness secured by any existing Leasehold Mortgage (each such existing
Leasehold Mortgage, an "Initial Leasehold Mortgage"), then the Successor
Leasehold Mortgage shall be deemed to have succeeded to the position and all of
the rights and priorities of the mortgagee under the Initial Leasehold Mortgage
with respect to the mortgagor under the Initial Leasehold Mortgage and with
respect to third parties.

        18.2.16    Certificate.    Landlord shall, without charge, at any time
and from time to time within ten (10) business days after written request of
Tenant to do so, certify by written instrument duly executed and acknowledged to
any Leasehold Mortgagee or purchaser, or proposed Leasehold Mortgagee or
proposed purchaser, or any other person, firm or corporation specified in such
request: (1) as to whether this Lease has been supplemented or amended, and if
so, the substance and manner of such supplement or amendment; (2) as to the
validity and force and effect of this Lease, in accordance with its tenor;
(3) as to the existence of any default hereunder or any event which with the
passage of time or notice would constitute a default hereunder; (4) as to the

10

--------------------------------------------------------------------------------

existence of any offsets, claims, counterclaims or defenses hereto on the part
of Landlord or, to Landlord's knowledge, on the part of Tenant; (5) as to the
commencement and expiration dates of this Lease; and (6) as to any other matters
as may be reasonably so requested. Any such certificate play be relied upon by
Tenant and any other person, firm or corporation to whom the same maybe
exhibited or delivered, and the contents of such certificate shall be binding on
Landlord.

        18.2.17    Nominee.    Any acquisition by a Leasehold Mortgagee of the
leasehold estate under this Lease, or any rights or privileges thereunder may be
taken in the name of such Leasehold Mortgagee or in the name of any nominee or
designee selected by it.

        18.2.18    New Lease.    In the event of the termination of this Lease
as a result of Tenant's default prior to the expiration of the term, or in the
event of a rejection by Landlord or Tenant of this Lease under Chapter 11 of the
Bankruptcy Code, Landlord shall, in addition to providing the notices of default
and termination as required by this Lease, provide each Leasehold Mortgagee with
written notice that the Lease has been terminated or that Landlord has filed a
request with the Bankruptcy Court seeking to reject the Lease, together with a
statement of all sums which would at that time be due under this Lease but for
such termination or rejection, and of all other defaults, if any, then known to
Landlord. Upon any request of the Leasehold Mortgagee, or its designee, Landlord
agrees to enter into a new lease ("New Lease") of the Premises with such
Leasehold Mortgagee or its designee for the remainder of the term of this Lease,
effective as of the date of termination or rejection, as the case may be, at the
Rent, and upon the terms, covenants and conditions (including all transfer
rights, but excluding requirements which are not applicable or which have
already been fulfilled) of this Lease; provided, however, that (i) the Leasehold
Mortgagee whose lien upon the Premises is superior to the lien of any other
Leasehold Mortgage (the "Senior Leasehold Mortgagee") shall have the right to
give notice of its intent to enter into a New Lease to the Landlord for a period
of 60 days from its receipt of the notice referred to in the first sentence of
this Section 18.2.18 and (ii) if the Senior Leasehold Mortgagee does not
exercise its right to enter into the New Lease during this 60-day period; the
Leasehold Mortgagee whose lien upon the Premises is superior to the lien of any
other Leasehold Mortgage (other than the Senior Leasehold Mortgagee) shall have
the right to give notice of its intent to enter into a New Lease to the Landlord
during the remainder of the period(s) specified below; and provided further,
however,

        (a)  Such Leasehold Mortgagee shall make written request upon Landlord
for such New Lease at the later of (1) within one hundred (100) days after the
date such Leasehold Mortgagee receives Landlord's notice of termination or
rejection of this Lease given pursuant to this Subsection 18.2.18; or (2) within
forty-five (45) days after the actual termination of the Lease as same may have
been extended by Subsection 18.2.18 hereof.

        (b)  Such Leasehold Mortgagee or its designee shall pay or cause to be
paid to Landlord at the time of the execution and delivery of such New Lease,
any and all sums which would at the time of execution and delivery thereof be
due pursuant to this Lease but for such termination and, in addition thereto,
all reasonable expenses, including reasonable attorneys' fees, court costs and
costs and disbursements which Landlord shall have incurred by reason of such
termination and the execution and delivery of the New Lease and which have not
otherwise been received by Landlord from or on behalf of Tenant. Upon the
execution of such New Lease, Landlord shall allow to Tenant named therein as an
offset against the sums otherwise due under this Subsection 18.2.18 or under the
New Lease, an amount equal to the net income derived by Landlord from the
Premises during the period from the effective date of termination of this Lease
to the date of the beginning of the lease term under the New Lease. In the event
of a controversy as to the amount to be paid to Landlord pursuant to this
Section 18.2, the payment obligation shall be satisfied if Landlord shall be
paid the amount not in controversy, and such Leasehold Mortgagee or its designee
shall agree to pay any additional sum ultimately determined to be due.

11

--------------------------------------------------------------------------------





        (c)  Such Leasehold Mortgagee or its designee shall agree to remedy any
of Tenant's defaults of which said Leasehold Mortgagee was notified by
Landlord's notice of termination or rejection and which are reasonably
susceptible of being so cured by such Leasehold Mortgagee or its designee.

        (d)  The Tenant under such New Lease shall have the same right, title
and interest in and to the Premises and buildings and improvements thereon as
Tenant under this Lease. Any holder of any such lien, charge or encumbrance or
sublease shall execute such instruments of non-disturbance and/or attornment as
the tenant under the New Lease may at any time require.

        (e)  The tenant under any New Lease shall be liable to perform the
obligations imposed on the Tenant by such New Lease only for and during the
period such person has ownership of the Premises.

        (f)    If more than one (1) Leasehold Mortgagee shall request a New
Lease pursuant to this Section 18.3, Landlord shall enter into such New Lease
with the Leasehold Mortgagee whose mortgage is in the first lien position, or
with the designee of such Leasehold Mortgagee.

        (g)  Concurrently with the execution and delivery of any New Lease,
Landlord shall assign to the tenant named therein all of the right, title and
interest in and to moneys (including insurance proceeds and condemnation
awards), if any, then held by and payable by Landlord which Tenant would have
been entitled to receive but for the termination of the Lease. Upon the
execution of any New Lease, the tenant named therein shall be entitled to any
rent received under any sublease in effect during the period from the date of
termination of the Lease to the date of execution of such New Lease.


SECTION 19
[INTENTIONALLY OMITTED]



SECTION 20
[INTENTIONALLY OMITTED]



SECTION 21
ESTOPPEL CERTIFICATE


        Tenant agrees that within ten (10) business days of any demand therefor
by Landlord, Tenant will execute and deliver to Landlord a certificate stating
that this Lease is in full force and effect without amendment, or if amended
attaching a copy thereof to the certificate, the date to which all rentals have
been paid, any defaults or offsets claimed by Tenant and such other information
concerning the Lease, the Premises or Tenant as Landlord may request. Landlord
will provide a similar document to Tenant upon request by Tenant within ten
(10) business days after request.


SECTION 22
EXPENDITURES


      21.1  Whenever under any provision of this Lease, Tenant shall be
obligated to make any payment or expenditure, or to do any act or thing, or to
incur any liability whatsoever, and Tenant fails, refuses or neglects to perform
as herein required after notice and an opportunity to cure (which shall be
deemed to be thirty (30) days unless provided for specifically herein), Landlord
shall be entitled, but shall not be obligated, to make any such payment or to do
any such act or thing, or to incur any such liability, all on behalf of and at
the cost and for the account of Tenant. In such event, the amount

12

--------------------------------------------------------------------------------

thereof with interest thereon at the Default Rate, shall constitute and be
collectable as additional rent on demand.

      21.1  Whenever under any provision of this Lease, Landlord shall be
obligated to make any payment or expenditure, or to do any act or thing, or to
incur any liability whatsoever, and Landlord fails, refuses or neglects to
perform as herein required after notice and an opportunity to cure (which shall
be deemed to be thirty (30) days unless provided for specifically herein),
Tenant shall be entitled, but shall not be obligated, to make any such payment
or to do any such act or thing, or to incur any such liability, all on behalf of
and at the cost and for the account of Landlord. In such event, the amount
thereof with interest thereon at the Default Rate, shall be collectable on
demand.


SECTION 23
DEFAULT


      23.1  Tenant shall be in default of this Lease if:

    23.1.1  Tenant shall fail to make timely and full payment of any sum of
money required to be paid hereunder and such failure continues for ten (10) days
after written notice thereof from Landlord;

    23.1.2  Tenant shall fail to perform any other term, covenant or condition
of Tenant contained in this Lease, and such failure continues for thirty
(30) days after written notice thereof from Landlord; provided, however, that if
such failure is impossible to correct within thirty (30) days Tenant shall not
be deemed in default if Tenant commences correction within said thirty (30) day
period, and diligently pursues such correction to completion;

    23.1.3  At any time after the Hotel opens for business, Tenant should cease
operations of the Hotel;

    23.1.4  There is filed any petition in bankruptcy or Tenant is adjudicated a
bankrupt or insolvent, or there is appointed a receiver or trustee to take
possession of Tenant or of all or substantially all of the assets of Tenant, or
there is a general assignment by Tenant for the benefit of creditors, or any
action is taken by or against Tenant under any state of federal insolvency or
bankruptcy act, or any similar law now or hereafter in effect; or

      23.2  In the event of a default, in addition to any other rights or
remedies provided for herein or at law or in equity, Landlord, at its sole
option, shall have the following rights:

    23.2.1  The right to declare the Lease Term ended and to terminate all of
the rights of Tenant in and to the Premises;

    23.2.2  Pursuant to its rights of re-entry, Landlord may, but shall not be
obligated to (i) remove all persons from the Premises, (ii) remove all property
therefrom, and (iii) enforce any rights Landlord may have against said property
or store the same in any warehouse or elsewhere at the cost and for the account
of Tenant. Tenant agrees to hold Landlord free and harmless of any liability
whatsoever for the removal and/or storage of any such property, whether of
Tenant or any third party whomsoever, except for damage caused by the willful
misconduct or gross negligence of Landlord, its agents or subcontractors.

    23.2.3  Anything contained herein to the contrary notwithstanding, Landlord
shall not be deemed to have terminated this Lease or the liability of Tenant to
pay any rent or other sum of money accruing hereunder, by any such re-entry, or
by any action in unlawful detainer or otherwise to obtain possession of the
Premises, unless Landlord shall specifically notify Tenant in writing that it
has so elected to terminate this Lease.

13

--------------------------------------------------------------------------------




    23.2.4  In any action brought by Landlord to enforce any of its rights under
or arising from this Lease, Landlord shall be entitled to receive its reasonable
costs and legal expenses, including reasonable attorneys' fees, whether such
action is prosecuted to judgment or not.

      23.4  The waiver by Landlord of any breach of this Lease by Tenant shall
not be a waiver of any preceding or subsequent breach of this Lease by Tenant.
The subsequent acceptance of rent or any other payment hereunder by Landlord
shall not be construed to be a waiver of any preceding breach of this Lease by
Tenant. No payment by Tenant or receipt by Landlord of a lesser amount than the
rent herein provided shall be deemed to be other than on account of the earliest
rent due and payable hereunder.


SECTION 24
MISCELLANEOUS


      24.1  Tenant, upon paying the rentals and other payments herein required
and upon performance of all of the terms, covenants and conditions of this Lease
on its part to be kept, may quietly have, hold and enjoy the Premises during the
Lease Term without any disturbance from Landlord or from any other person
claiming through Landlord, except as expressly provided otherwise in this Lease.

      24.2  In the event of any sale or exchange of the Premises by Landlord,
Landlord shall be, and is, hereby relieved of all liability under and all of its
covenants and obligations contained in or derived from this Lease from and after
the date of sale or exchange. Tenant agrees to attorn to such purchaser or
transferee, provided that such purchaser or transferee agrees to be bound as
Landlord under all of the terms and conditions of this Lease. Any sale of the
Premises by Landlord shall be subject to this Lease.

      24.3  It is agreed that in the event Landlord fails or refuses to perform
any of the provisions, covenants or conditions of this Lease, Tenant, prior to
exercising any right or remedy Tenant may have against Landlord, shall give
written notice to Landlord of such default, specifying in said notice the
default with which Landlord is charged and Landlord shall not be deemed in
default if the same is cured within thirty (30) days of receipt of said notice.
Notwithstanding any other provision hereof, Tenant agrees that if the default is
of such a nature that the same can be rectified or cured by Landlord, but cannot
with reasonable diligence be rectified or cured within that thirty (30) day
period, then such default shall be deemed to be rectified or cured if Landlord
within that thirty (30) day period shall commence the rectification and curing
thereof and shall continue thereafter with all due diligence to cause such
rectification and curing to proceed.

      24.4  Neither party shall be in breach of this Lease if it fails to
perform as required hereunder due to labor disputes, civil commotion, war,
warlike operation, sabotage, governmental regulations or control, fire or other
casualty, inability to obtain any materials, or other causes beyond such party's
reasonable control (financial inability excepted); provided, however, that
nothing contained herein shall excuse Tenant from the prompt payment of any rent
or charge required of Tenant hereunder.

      24.5  Any and all notices and demands required or desired to be given
hereunder shall be in writing and shall be validly given or made (and effective)
if served personally, delivered by a nationally recognized overnight courier
service, or faxed and deposited in the United States mail, certified or
registered, postage prepaid, return receipt requested, to the following
addresses:

If to Landlord:   Valvino Lamore, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: Legal Department
Telephone: 702-733-4444
Facsimile: 702-791-0167

14

--------------------------------------------------------------------------------


If to Tenant:
 
Wynn Las Vegas, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: Legal Department
Telephone: 702-733-4556
Facsimile: 702-733-4596

        Either party may change its address for the purpose of receiving notices
by providing written notice to the other.

      24.6  The various rights, options, elections and remedies of Landlord
contained in this Lease shall be cumulative and no one of them shall be
construed as exclusive of any other, or of any right, priority or remedy allowed
or provided for by law and not expressly waived in this Lease.

      24.7  The terms, provisions, covenants and conditions contained in this
Lease shall apply to, bind and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, legal representatives,
successors and assigns, as permitted in Section 17 hereof.

      24.8  If any term, covenant or condition of this Lease, or any application
thereof, should be held by a court of competent jurisdiction to be invalid, void
or unenforceable, all terms, covenants and conditions of this Lease, and all
applications thereof, not held invalid, void or unenforceable, shall continue in
full force and effect and shall in no way be affected, impaired or invalidated
thereby.

      24.9  Time is of the essence of this Lease and all of the terms, covenants
and conditions hereof.

    24.10  This Lease contains the entire agreement between the parties and
cannot be changed or terminated orally.

    24.11  Nothing contained herein shall be deemed to create any partnership,
joint venture, agency or other relationship between Landlord and Tenant other
than the relationship of landlord and tenant.

    24.12  The captions are descriptive only and for convenience in reference to
this Lease and in no way whatsoever define, limit or describe the scope or
intent of this Lease nor in any way affect this Lease.

    24.13  The laws of the State of Nevada shall govern the validity,
construction, performance and effect of this Lease. Each party hereto consents
to, and waives any objection to, Clark County, Nevada as the proper and
exclusive venue for any disputes arising out of or relating to this Lease or any
alleged breach thereof.

    24.14  In the event Tenant now or hereafter shall consist of more than one
person, firm, corporation or trust, then and in such event, all such persons,
firms, corporations or trusts shall be jointly and severally liable as Tenant
hereunder.

    24.15  This Lease may not be recorded without Landlord's prior written
consent. However, the parties agree to record a Memorandum of Lease in the form
attached hereto as Exhibit "D". A Memorandum of Termination of Lease in the form
attached hereto as Exhibit "E" shall also be executed by the parties, shall be
held by Landlord, and shall be recorded by Landlord upon termination of the
Lease.

    24.16  All necessary actions have been taken under the parties'
organizational documents to authorize the individuals signing this Lease on
behalf of the respective parties to do so.

    24.17  The prevailing party in any action regarding this Lease shall be
entitled to receive its costs and legal expenses including reasonable attorneys'
fees, whether such action is prosecuted to judgment or not. The parties hereto
shall and they hereby do waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matters whatsoever

15

--------------------------------------------------------------------------------


arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant, Tenant's use or occupancy of the Premises, and/or any claim
of injury or damage.

    24.18  Landlord and Tenant each represent and warrant to the other that they
have not entered into any written contractual arrangement with, or promised to
pay any broker's fee, finder's fee, commission or other similar compensation to,
or otherwise agreed to compensate, any real estate agent or broker in connection
with this transaction. Landlord and Tenant each agree to indemnify, defend, save
and hold the other harmless from and against all loss, cost and expense incurred
by reason of the breach of the foregoing representation and warranty arising
from any claim for compensation founded upon or as a result of acts asserted to
have been performed on their respective behalf. Such indemnification obligation
shall survive any termination of the Lease.

    24.19  This Lease may be executed in one or more counterparts, all of which
executed counterparts shall be deemed an original, but all of which, together,
shall constitute one and the same instrument. Signature pages may be detached
from the counterparts and attached to a single copy of this document to
physically form one document.

        [Signature page follows]

16

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, we have set forth our hands as of the 21st day of
October, 2002.

"Landlord"   "Tenant"
Wynn Resorts Holdings, LLC
a Nevada limited liability company
 
Wynn Las Vegas, LLC
a Nevada limited liability company
By:
Valvino Lamore, LLC, a Nevada limited liability company, its sole member
 
By:
Wynn Resorts Holdings, LLC a Nevada limited liability company, its sole member
By:
Wynn Resorts, Limited, a Nevada corporation, its sole member
 
By:
Valvino Lamore, LLC a Nevada limited liability company, its sole member

By:

/s/  MARC H. RUBINSTEIN      

--------------------------------------------------------------------------------


 
By:
Wynn Resorts, Limited, a Nevada corporation, its sole member Name: Marc H.
Rubinstein

--------------------------------------------------------------------------------

      Title: Senior Vice President, General Counsel & Secretary             By:
/s/  MARC H. RUBINSTEIN      

--------------------------------------------------------------------------------

      Name: Marc H. Rubinstein

--------------------------------------------------------------------------------

      Title: Senior Vice President, General Counsel & Secretary

17

--------------------------------------------------------------------------------




SCHEDULE 1


        1.    First Deed of Trust.    Amended and Restated Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing made by
Valvino Lamore, LLC, a Nevada limited liability company, as Trustor, to Nevada
Title Company, a Nevada corporation, as Trustee, for the benefit of Deutsche
Bank Trust Company Americas, in its capacity as Administrative Agent for the
benefit of the Banks, as Beneficiary; and

        2.    Second Deed of Trust.    Deed of Trust, Assignment of Rents and
Leases, Security Agreement and Fixture Filing made by Valvino Lamore, LLC, a
Nevada limited liability company, as Trustor, to Nevada Title Company, a Nevada
corporation, as Trustee, for the benefit of Wells Fargo Bank, National
Association, in its capacity as the Mortgage Notes Indenture Trustee, as
Beneficiary.

        3.    Credit Agreement.    The Credit Agreement among Wynn Las
Vegas, LLC, as the borrower, the several lenders from time to time parties
thereto, Deutsche Bank Securities Inc., as lead arranger and joint book running
manager, Deutsche Bank Trust Company Americas, as administrative agent and swing
line lender, Banc of America Securities LLC, as lead arranger, joint book
running manager and syndication agent, Bear Stearns & Co., Inc., as arranger and
joint book running manager, Bear Stearns Corporate Lending Inc., as joint
documentation agent, Dresdner Bank AG, New York and Grand Cayman Branches, as
arranger and joint documentation agent, and JPMorgan Chase Bank, as joint
documentation agent dated as of October 30, 2002.

        4.    Mortgage Notes Indenture.    The Indenture dated as of October 30,
2002, for the 12.0% Second Mortgage Notes Due 2010 by and among Wynn Las Vegas,
LLC and Wynn Las Vegas Capital Corp., as joint and several obligors, and Desert
Inn Water Company, LLC, Wynn Design & Development, LLC, Wynn Resorts
Holdings, LLC, Las Vegas Jet, LLC, World Travel, LLC, Palo, LLC, Valvino Lamore,
LLC and Wynn Resorts, Limited as guarantors.

1

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.6



PARKING FACILITY LEASE between VALVINO LAMORE, LLC, Landlord and WYNN LAS VEGAS,
LLC, Tenant Dated October 21, 2002
TABLE OF CONTENTS
PARKING FACILITY LEASE
WITNESSETH
SECTION 1 DEMISED PREMISES
SECTION 2 TERM
SECTION 3 RENT
SECTION 4 [INTENTIONALLY OMITTED]
SECTION 5 FINANCING
SECTION 6 USE OF STALLS
SECTION 7 ALTERATIONS AND IMPROVEMENTS
SECTION 8 UTILITIES
SECTION 9 TAXES
SECTION 10 [INTENTIONALLY OMITTED]
SECTION 11 MAINTENANCE AND REPAIRS
SECTION 12 LIENS
SECTION 13 INSURANCE
SECTION 14 DESTRUCTION OF THE PARKING FACILITY; CONDEMNATION
SECTION 15 INDEMNIFICATION
SECTION 16 SUBORDINATION
SECTION 17 ASSIGNMENT AND SUBLETTING
SECTION 18 LEASEHOLD FINANCING
SECTION 19 [INTENTIONALLY OMITTED]
SECTION 20 [INTENTIONALLY OMITTED]
SECTION 21 ESTOPPEL CERTIFICATE
SECTION 22 EXPENDITURES
SECTION 23 DEFAULT
SECTION 24 MISCELLANEOUS
SCHEDULE 1
